Case 1:16-cr-00281-PGG Document 756-1 Filed 10/15/19 Page 1 of 2




                    Exhibit A
     Case 1:16-cr-00281-PGG Document 756-1 Filed 10/15/19 Page 2 of 2




Dear Judge Gardephe,



          My name is Michelle Green and I am the mother of Brandon Green. I have a High School
diploma, but due to hardships and finances; I was never able to attend college. I am regretful that
Brandon may have grown up in the wrong environment and neighborhoods, but I did do the best that I
could. I feel if I had been better about ensuring I place him in a different neighborhood he would not
even be acquainted with certain individuals. This would have avoided any of this mess, but I will say it
again, I did the best I was able. Brandon is not who the government portrayed him to be in court. I write
you today to let you know that Brandon is not guilty of all he is accused . I would like to also give you an
insight on a little bit about Brandon's character.



         Ever since Brandon was a young child, he always wanted to help. He brought home animals and
always wanted to take care of them . He had a soft spot in his heart for anything that did not have a
home or belong. This led him to be a member of the Boy Scouts Club, which was great being that his
biological father was not in the picture. This organization was great for Brandon to be a part of, but due
to time restraints with my work schedule I was unable to continuously bring him to these meetings. I
regret this and it did broke his heart. As I mentioned before, Brandon has always had a soft spot for
everyone. He took a disabled member of our community under his wing. He made the boy feel a part of
a group and also made sure that he was not teased and bullied. To this day,·this boy is friends with
Brandon and they keep in constant communication . It seems like a small thing, but how many people
take time out of their day or normal routine to look out for others? It is very rare in this day and should
be mind-blowing for the jury to imagine Brandon being so kind after the way he was presented in court.
If you can recall, this child was present during trial multiple times and he was the one in a wheelchair.



        When Brandon comes home he would like to pursue a career in providing a place where all are
welcome. He wants to be able to help people have a place they can go to feel a part of a group. I know
that he has a business plan for this and it is great. Not only does he have the qualifications to excel in
this, he is passionate for it as well. He will be able to help so many others.



        Your honor I am very sick and have lost all of my hair due to stress. It might not sound like a big
deal but for a female it is important. The doctor diagnosed me with alopecia and my hair loss is due to
extreme stress. There is no cure; just to stop stressing. To ask a mother to stop stressing when her son is
being falsely accused and facing so much time, is like asking a pig to fly . This is my son. I know him Your
Honor. Please allow him to come home so he can continue with his business plan and help me. I want to
enjoy time with him before I am no longer here.

I hope and pray you take all that I have said into consideration when it comes to Brandon' s sentencing.



Sincerely, Michelle Green
